DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/348,193, filed on 1/18/17.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest a semiconductor package comprising: a chip having a first surface and a second surface;  5a mold configured to encapsulate the chip; a vertical conductive channel electrically connected to a pad formed on the second surface of the chip while passing through the mold; a wiring pattern electrically connected to a pad formed on the first surface of the chip and configured to perform electrical connection in the package;  10an optical device arranged on a surface of the semiconductor package to be electrically connected to the vertical conductive channel; 
The most applicable prior art, Lai et al (US 9,502,335 B2), cited in the IDS filed 4/3/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  While embodiments of Lai et al share similar features to the claimed invention, there are several distinctions which are not resolved by the prior art.  For example, arrangements in Lai et al which illustrate pads formed on the first and second surfaces of the chip for connection to vertical connection channel (Fig 2F), fail to illustrate or reasonably suggest forming the channel through the mold, and instead rely on exposing the upper surface of the chip.  Also, while Lai et al discloses a device arranged on the surface of the mold, Lai et al fails to disclose or reasonably suggest the device being an optical device, and instead focuses on the goal of electrically coupling electrical chips. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which cites prior art semiconductor chip constructions and devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        4/7/21